Exhibit 10.1

FIRST AMENDMENT TO

TRANSITIONAL SUPPLY AGREEMENT

This First Amendment to Transitional Supply Agreement (“Amendment”) is entered
into effective as of July 1, 2006 between Warner Chilcott Company, Inc., a
Company organized under the laws of the Commonwealth of Puerto Rico
(“Supplier”), and Pfizer Inc., a Delaware corporation (“Pfizer”).

RECITALS

 

A. Supplier and Pfizer are the Parties to the Transitional Supply Agreement
dated May 31, 2004 (the “Original Agreement”); and

 

B. Supplier and Pfizer now wish to amend the Original Agreement in accordance
with the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, Supplier and Pfizer agree as follows:

1. The following definitions are added to Section 1.1 of the Original Agreement:

“Dissolution Yield Losses” shall have the meaning set forth in Section 2.7.

“Standard Costs” for each Product shall have the meaning set forth in Schedule
C.

2. The following sentence is added to the end of Section 2.1 of the Original
Agreement:

Further, Supplier will be the exclusive supplier of Dilantin Products to Pfizer
and its Affiliates during the Term of this Agreement.

3. The phrase “Zithromax® tablets in blisters,” in the second line of
Section 2.2 of the Original Agreement is deleted in its entirety.

4. Section 2.7(a) of the Original Agreement is deleted in its entirety and
replaced with the following:

2.7 Yield. (a) Supplier will use its commercially reasonable efforts to obtain
maximum yield of the Products from the Materials provided by Pfizer in
connection with the Manufacture of such Products as provided hereunder. Supplier
agrees that the yield loss rate for each such Product shall not exceed the rate
set forth on Schedule I for such Product. In the event the yield loss for all
produced batches of a Product over any given twelve (12) month period during



--------------------------------------------------------------------------------

the Term exceeds the yield loss rate for that Product as set forth on Schedule
I, then Supplier will reimburse Pfizer for Pfizer’s full standard costs
(including, transportation fees, insurance fees, etc.) for those Materials that
were supplied by Pfizer for use in Manufacturing Product lost in excess of the
rate set forth on Schedule I. For purposes of calculating the yield loss rate
under this Section 2.7, yield losses resulting from dissolution failure in
connection with the Manufacture by Supplier of Dilantin will be excluded unless
such failures resulted from Supplier’s failure to follow applicable standard
operating procedures (except as provided in Schedule K) or Supplier’s negligence
(“Dissolution Yield Losses”). In the event there are Dissolution Yield Losses,
Pfizer will be responsible for the costs of all Materials used in connection
with the Manufacture of the lost Product. In addition, Pfizer shall pay Supplier
its Standard Costs for the Manufacture of the lost Product based on the actual
yield of the Manufactured lot, not the theoretical yield.

5. The parenthetical in the third line of Section 3.2 is deleted in its entirety
and replaced with the following:

(other than Zyrtec® and certain orders for Dilantin as specified in Pfizer’s
Firm Orders, which will be in bulk form)

6. Section 4.1 of the Original Agreement is deleted in its entirety and replaced
with the following:

        4.1 Pricing. Pfizer shall pay Supplier’s Standard Costs for the
Manufacture of the Products plus, in the case of Dilantin, an additional
manufacturing charge and a packaging charge, all as set forth in Schedule C to
the Agreement.

7. The phrase “by check delivered to Supplier’s address as designated in such
invoice or” in the third and fourth lines of Section 4.2 of the Original
Agreement is deleted in its entirety.

8. The last sentence of Section 5.4 of the Original Agreement is deleted in its
entirety and replaced with the following:

Supplier shall provide sufficient office space in the Fajardo Plant for one
Pfizer representative for the purpose of facilitating Pfizer’s performance of
such consultation.

9. The reference to Section 8.3 in Section 7.3 of the Original Agreement is an
error and should refer instead to Section 8.1.

10. The last sentence of Section 8.1 of the Original Agreement is deleted in its
entirety.

 

Page 2 of 10



--------------------------------------------------------------------------------

11. The products Zithromax® and Benadryl® in all forms are deleted from Schedule
A of the Original Agreement, and Dilantin 100 mg bulk capsules is added.

12. The Specifications for all Zithromax® and Benadryl® products in Schedule B
of the Original Agreement are deleted.

13. Schedule C to the Original Agreement is deleted in its entirety and replaced
with the new Schedule C attached to this Amendment as Attachment 1.

14. The following additional row is added to the end of the table in Schedule D
to the Original Agreement:

 

Dilantin 100mg bulk capsules   18 months

and the rows for Zithromax® and Benadryl® and the footnote in Schedule D to the
Original Agreement are deleted in their entirety.

15. Schedule G to the Original Agreement is deleted in its entirety and replaced
with the new Schedule G attached to this Amendment as Attachment 2.

16. The Yield Loss limits set forth on Schedule I of the Original Agreement
related to Benadryl® and Zithromax products are deleted.

17. In consideration of the mutual promises and covenants set forth herein,
Pfizer and Supplier will enter into an Assignment and Bill of Sale in
substantially the form attached to this Amendment as Attachment 3, transferring
to Supplier, ownership of (a) the Gral & Drum Inverter (Asset nos.
2000-24-006101651 and 2000-24-006101656) and (b) the Fowler capper (Asset no.
2004-02-000820788), and all related spare parts thereto (collectively, the
“Equipment”) set forth in such Assignment and Bill of Sale. The Parties agree
that the Equipment was part of the Retained Equipment under the Original
Agreement and that, such Equipment is deleted from Schedule H to the Original
Agreement.

18. All capitalized terms used in this Amendment and not otherwise defined in
this Amendment have the meanings assigned them in the Original Agreement.

19. Except as expressly stated in this Amendment, the Original Agreement remains
unchanged and in full force and effect. Deletions of Sections of the Original
Agreement shall not impact the numbering of the Sections.

 

Page 3 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pfizer and Supplier have executed this Amendment through
their duly authorized representatives, effective as of the date first set forth
above.

 

PFIZER INC. By:  

/S/ KAREN KATEN

Name:   Karen Katen Title:   Vice Chairman WARNER CHILCOTT COMPANY, INC. By:  

/S/ ANTHONY BRUNO

Name:   Anthony Bruno Title:   Executive Vice President

 

Page 4 of 10



--------------------------------------------------------------------------------

Attachment 1

Revised Schedule C

 

Attached

 

Page 5 of 10



--------------------------------------------------------------------------------

SCHEDULE C

STANDARD COSTS

1. Standard Cost

a. The standard costs set forth in this Schedule C (the “Standard Costs”) shall
include the cost of Manufacturing the Product, including the cost of raw
materials, labor, and other direct and identifiable variable costs and
applicable costs for equipment pools, plant operations and plant support
services, but shall not include profit or operating margin. The costs for plant
operations and plant support services will include utilities, maintenance,
engineering, safety, human resources, finance, plant management and other
similar activities. The plant operations and support services costs will be
allocated in accordance with GAAP and on a basis consistent with the calculation
of the Standard Costs set forth in Section 1.c below.

Standard Costs may be adjusted annually by Supplier to reflect changes in
Supplier’s costs in Manufacturing the Products under this Agreement. The annual
adjustments will be effective as of January 1 of each year and will be
communicated in writing (the “Adjustment Notice”) to Pfizer not later than
November 15 of the preceding year. Supplier will base its calculations of the
proposed new Standard Costs on a twelve-month forecast provided by Pfizer to
Supplier no later than August 15th of the prior year (such projections being the
“Pfizer Twelve-Month Forecast”). If Pfizer disagrees with Supplier’s proposed
new Standard Costs, Pfizer may, within 15 days of delivery of the Adjustment
Notice, deliver a notice (the “Disagreement Notice”) to Supplier disagreeing
with such adjustments and setting forth Pfizer’s calculation of such amount. If
Pfizer and Supplier do not reach agreement with respect to the calculation of
the proposed new Standard Costs (specifically, that the projected Standard Costs
properly and accurately reflects the fully loaded cost for the Product) within
15 days of Supplier’s receipt of the Disagreement Notice, then the parties shall
promptly engage a mutually acceptable independent accountant to review the
disputed items or amounts set forth in the Disagreement Notice for the purpose
of calculating the new Standard Costs. Such independent accountant shall deliver
a report as promptly as practicable setting forth such calculation and such
report shall be final and binding on the parties. The cost of such review and
report shall be borne equally by the parties. If Supplier does not provide an
Adjustment Notice for a Product as provided in this paragraph, then the Standard
Costs for such product will remain unchanged for that calendar year.

b. In addition to the rights afforded in the paragraph above, no more than once
each calendar year Pfizer may, upon prior written notice and during normal
business hours, review Supplier’s records relating to any changes in Supplier’s
costs relating to such Product supporting an adjustment in the standard costs
for Manufacturing such Product in accordance with this Schedule C. All such
information reviewed by Pfizer will be considered Confidential Information of
Supplier.

 

Page 6 of 10



--------------------------------------------------------------------------------

c. Set forth in Exhibit A hereto is the Standard Cost for each SKU of Products
effective as of the date hereof:

If, the portion of the aggregate purchase price of the actual volumes of
Dilantin Products purchased from July 1, 2006 through December 31, 2006
(including any Dissolution Yield Losses for which Supplier was indemnified
pursuant to Section 2.7) that is attributable to the fixed overhead component of
Standard Costs (i) is less than the amount of the Adjusted Fixed Overhead set
forth in Exhibit A hereto, or in any new Standard Costs accepted by the parties
pursuant to Section 1.a of this Schedule C (the “Adjusted Fixed Overhead”),
Supplier shall issue Pfizer an invoice for the amount of such shortfall, and
(ii) is more than the Adjusted Fixed Overhead, Supplier shall issue Pfizer a
credit equal to the amount of such excess.

If, at the end of each calendar year other than 2006, the portion of the
aggregate purchase price of actual volumes of Dilantin Products purchased
(including any Dissolution Yield Losses for which Supplier was indemnified
pursuant to Section 2.7) that is attributable to the fixed overhead component of
Standard Costs (i) is less than Supplier’s calculation of Adjusted Fixed
Overhead based the volumes projected in the applicable Pfizer Twelve-Month
Forecast, Supplier shall issue Pfizer an invoice for the amount of such
shortfall, and (ii) is more than Supplier’s calculation of Adjusted Fixed
Overhead based the on volumes projected in the applicable Pfizer Twelve-Month
Forecast, Supplier shall issue Pfizer a credit for the amount of such excess.

2. Special Terms Relating to Dilantin Products (all SKUs)

a. In addition to the Standard Costs for Dilantin set forth in this Schedule C,
Pfizer will pay to Supplier the following fees for the services provided by
Supplier under this Agreement:

 

Period

   Manufacturing Fee    Packaging Fee

7/1/06-6/30/07

   $ 4,500,000.00    $ 1,500,000.00

7/1/07-6/30/08

   $ 4,500,000.00    $ 2,000,000.00

7/1/08-6/30/09

   $ 5,000,000.00    $ 2,000,000.00

*7/1/09-6/30/10

   $ 6,500,000.00    $ 1,000,000.00

*7/1/10-6/30/11

   $ 7,000,000.00    $ 1,000,000.00

--------------------------------------------------------------------------------

* Subject to Pfizer’s exercise of its right to renew the Term applicable to
Dilantin Products for these periods as set forth in Schedule G of this
Agreement.

b. The amounts set forth in Paragraph 2(a), above, will be payable in two
(2) equal installments of fifty percent (50%) of the amount due, on or before
the June 30 immediately preceding the commencement of the relevant period, and
the second on or before the December 31 that falls during the relevant period.
In the event of an early termination of the Term applicable to Dilantin for any
reason other than termination by Supplier under Section 8.2, Pfizer will be
entitled to

 

Page 7 of 10



--------------------------------------------------------------------------------

receive a pro rata refund of the Manufacturing Fee and Packaging Fee actually
paid by Pfizer for the then-current period calculated by multiplying (a) the
Manufacturing Fee and Packaging Fee actually paid by Pfizer for the then-current
period by (b) a fraction, (i) the numerator of which is the number of complete
months remaining in the then-current period after the date of termination of the
Term applicable to Dilantin and (ii) the denominator of which is six (6).

c. Pfizer may also at any time request that Supplier cease providing packaging
services for Dilantin upon ninety (90) days’ prior written notice. Commencing
the effective date of such termination, Supplier will no longer be required to
provide packaging services to Pfizer, and Pfizer will no longer be required to
pay the Packaging Fee set forth above. Further, Pfizer will be entitled to
receive a pro rata refund of the Packaging Fee actually paid by Pfizer for the
then-current period calculated by multiplying (a) the Packaging Fee actually
paid by Pfizer for the then-current period by (b) a fraction, (i) the numerator
of which is the number of complete months remaining in the then-current period
after the date of termination of packaging services and (ii) the denominator of
which is six (6).

 

Page 8 of 10



--------------------------------------------------------------------------------

Attachment 2

Revised Schedule G

Attached

 

Page 9 of 10



--------------------------------------------------------------------------------

SCHEDULE G

PRODUCT TERM

 

PRODUCT

 

TERM ENDS

Dilantin (all SKUs)

  June 30, 2009*

Zyrtec Chewable (all SKUs)

  July 31, 2006

--------------------------------------------------------------------------------

* Provided that the Term applicable to Dilantin has not been previously
terminated pursuant to Sections 8.2 or 8.3, Pfizer may, at its option, extend
the Term applicable to Dilantin for up to two (2) additional one (1) year
periods (each an “Extension Term”) by providing written notice to Supplier no
later than (a) September 30, 2008 for the first Extension Term; and
(b) September 30, 2009 for the second Extension Term.

 

Page 10 of 10